Title: From Thomas Jefferson to Commissioners of the Specific Tax for Albemarle County, 14 November 1780
From: Jefferson, Thomas
To: Commissioners of the Specific Tax



Gentlemen
In council (Richmond) Nov. 14, 1780.

The General Assembly on their meeting, having found it necessary to authorise the Executive to take measures for laying up a store of beef for the subsistence of the army and militia: We have appointed Col. Richard Morris to superintend and direct this very important operation. I heartily wish it had been in our power to have entered on it sooner, as in that case Col. Morris could have appointed a sufficient number of deputies to have relieved you altogether from the drudgery, and executed the whole business themselves. [La]te as it now is, were we to trust to this mode of execution, before he could possibly [secur]e a sufficient number of deputies and these could be got into place, the season would [be pas]t. We are therefore obliged to apply again for your aid. The proportion of beef and [salt] which will be called for from your county, will be as equal as circumstances, and a knowledge of its resources will permit. These articles are to be procured voluntarily,  if possible; but if the quantity required cannot be procured in that way, it is then to be taken. Such salt only is to be seized as there is reason to believe the holder meant to sell. No barren cows or draught oxen are to be taken, unless very old, or unless you shall find it otherwise impracticable to procure the quantity required, and a reasonable subsistence for the family is to be left. The weight of the beeves, if it cannot be fixed by agreement, is to be estimated by two indifferent persons, the one to be named by the person seizing, the other by the owner, or both by the former, if the latter refuses to name, or cannot be readily called on. A certificate of the article and quantity is to be given, which certificate is to declare that payment at the rate of twenty four shillings the pound for grass beef, and seventy pounds the bushel for salt shall be made, according to the assurance contained in the resolution of Assembly of November 15. Accounts of the certificates stating the name, articles, quantity, and date, are to be returned to Col. Morris, at such times as he shall desire, who will continue at this place; will from time to time give such other particular directions as may be necessary, and correspond with you with a punctuality which the variety of business on my hands never left it in my power to do. He will also appoint proper persons to receive the beeves from you on the hoof when collected, and to attend to the process of slaughtering, salting, and curing. It is already discoverable that, from the great scarcity of pork, it will be impossible to procure more of that article than will subsist our army during the hot months of the ensuing year. On beef alone therefore we must depend for their winter subsistence. The calamitous consequences which would follow the dissolution of our army, for want of subsistence, while that of our enemy is present, to take an advantage of such an event, will feelingly impress you with the necessity of neither losing time, nor sparing exertions in providing against it, and of procuring fully the quantity required, which is calculated on as aeconomical a scale as could possibly be admitted.
Consigning therefore this part of the publick safety to your care, and your future correspondence on the subject to Col. Morris, I have only to add, that I am, with great respect, Gentlemen, Your most obedient humble servant,

Th: Jefferson

